El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Juan Rivera Torres fue acusado por haber cometido los delitos de asesinato en primer grado, Art. 83 del Código Pe*131nal, 33 L.P.R.A. sec. 4002;(1) robo, Art. 173 del Código Penal, 33 L.P.R.A. sec. 4279, e infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418. El acusado presentó una moción bajo la Regla 64(p) de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, en la que sostenía que la acusación no imputaba el delito de asesinato estatutario. El 30 de junio de 1986 el tribunal declaró sin lugar dicho plante-amiento, el cual fue reproducido y denegado en el juicio al terminar la prueba de cargo. Una vez sometidos los casos a la consideración del jurado, éste rindió veredictos de culpa-bilidad en todos los casos. En el acto de pronunciamiento de sentencia, el tribunal consideró y resolvió las mociones sobre agravantes y atenuantes presentadas por el Ministerio Pú-blico y la defensa e impuso las sentencias siguientes:
(1) asesinato en primer grado, noventinueve (99) años,
(2) robo, veinte (20) años,
(3) Art. 6, diez (10) años,
(4) Art. 8, diez (10) años.
Estas penas serán cumplidas en forma consecutiva entre sí y con el asesinato.
El acusado apeló dentro del término legal. El tribunal aprobó la exposición narrativa de la prueba preparada por la defensa y aceptada como correcta por el fiscal que intervino en el juicio.
En apoyo del presente recurso el acusado apelante sos-tiene que se cometieron los errores siguientes:
*132A. Erró el Honorable Tribunal Sentenciador al resolver que dentro de las circunstancias del presente caso aplicaba la doctrina del asesinato estatutario. (Felony Murder Rule).
B. Erró el Honorable Tribunal Sentenciador al imponer se-gún las circunstancias de este caso agravantes en la sentencia sin que se hubiere demostrado por el Ministerio Público mo-tivos para la misma. Alegato del apelante, pág. 8.
W
La prueba en este caso es sencilla y no hay controversia sobre los hechos que tuvo ante sí el jurado.
Elba M. López Sanfeliz es farmacéutica y condueña de la Farmacia Yarimar. Atestó que el 31 de julio de 1985, a eso de las 4:15 de la tarde, entraron dos (2) individuos a la farmacia. Al verlos ella y un empleado de nombre Osvaldo, sospecha-ron de ellos y se mantuvieron pendientes. Los individuos, quienes fueron posteriormente identificados como Juan Rivera Torres y Eduardo Mateo Ortiz, fueron a la parte de efectos escolares, tomaron una libreta y preguntaron cuál era el precio. La señora López, para disimular, tomó el telé-fono en el recetario y, en ese momento, Eduardo le gritó: “[sjuelta el teléfono que esto es un asalto” y le apuntó con un arma. En esos momentos observó que su empleado Osvaldo le estaba dando dinero de la caja al apelante, Juan Rivera Torres, quien no estaba armado. Eduardo le exigió que le entregara una cadena. Sentaron a Osvaldo en el piso y, mien-tras Eduardo le apuntaba con el arma, el apelante le decía a Eduardo: “Dispárale para que ella hable.” Luego de tomar unas pastillas de Valium, los levantaron y los encerraron en el baño. Al retirarse los asaltantes, Osvaldo y ella salieron del baño, oyeron un tiroteo y se fueron para afuera. El agente Amos Arocho le entregó a la testigo un bolso de papel que contenía mercancía de la farmacia.
Coetáneamente con dichos incidentes los agentes Amos Arocho Torres y José A. Mojica Rivera, mientras llevaban a *133cabo una patrulla preventiva, se habían detenido frente al local para ir al salón de belleza contiguo. Una empleada les advirtió que la farmacia estaba cerrada y no había podido ver a nadie dentro. Los agentes fueron a investigar. Al llegar, vieron salir a Mateo Ortiz y al acusado apelante. Mateo les dijo que la farmacia estaba cerrada. Rivera Torres llevaba una bolsa. Los agentes se identificaron y les informaron que estaban detenidos. Mateo Ortiz sacó un arma de la cintura y corrió hacia la derecha. Rivera Torres corrió hacia la iz-quierda. Mientras Arocho perseguía a Rivera Torres, hizo dos (2) disparos al aire para que se detuviera, pero él soltó la bolsa y logró escapar. Mientras eso ocurría, Mojica Rivera se había ido detrás de Mateo. Éste no hizo caso a los disparos al aire. Desde un solar cercano, Mateo Ortiz se viró y le apuntó con el arma. Mojica hizo fuego y lo hirió mortalmente en la frente.
HH HH
La primera cuestión a resolver es si la prueba presen-tada, según creída por el juzgador de los hechos, configura el delito de asesinato estatutario.
La doctrina de asesinato estatutario está recogida en el Art. 83 del Código Penal, el cual dispone, en su parte pertinente, que toda muerte causada al “perpetrarse o intentarse algún incendio agravado, violación, sodomía, robo, escalamiento, secuestro, estragos, mutilación o fuga” constituye asesinato en primer grado. 33 L.P.R.A. see. 4002.
En Pueblo v. Lucret Quiñones, 111 D.P.R. 716 (1981), analizamos la trayectoria histórica de esta doctrina anglosajona y reconocimos su validez y aplicabilidad en nuestra jurisdicción. Posteriormente, en Pueblo v. Calderón Laureano, 113 D.P.R. 574 (1982), señalamos la existencia de dos (2) teorías distintas aplicables a casos en que se imputa *134un asesinato estatutario: a saber, la teoría de la agencia y la teoría de la causa próxima. Bajo la teoría de la agencia, para que una muerte causada al perpetrarse o intentar perpe-trarse un delito grave sea considerada como asesinato esta-tutario, la misma tiene que haber sido causada directamente por el acusado, su cómplice o agente. Esta es la teoría apli-cada en la mayoría de las jurisdicciones. Véanse: en Pennsylvania, Commonwealth v. Redline, 137 A.2d 472 (1958); Commonwealth ex rel. Smith v. Myers, 261 A.2d 550 (1970); en California, People v. Washington, 402 P.2d 130 (1965); People v. Gilbert, 408 P.2d 365 (1965); People v. Antick, 539 P.2d 43 (1975); en Massachusetts, Commonwealth v. Balliro, 209 N.E.2d 308 (1965); en Nueva Jersey, State v. Canola, 374 A.2d 20 (1977); en Nuevo Mexico, Jackson v. State, 589 P.2d 1052 (1979); en Delaware, Weick v. State, 420 A.2d 159 (1980).
La teoría de la causa próxima, por su parte, propugna que toda muerte causada al perpetrarse un delito grave es punible como asesinato en primer grado bajo las disposiciones del asesinato estatutario si la comisión del delito es la causa próxima de dicha muerte, independientemente de que la misma no hubiese sido causada directamente por el acusado. Bajo esta teoría se entiende que al cometer el delito grave el autor del delito ha puesto en marcha una sucesión de eventos que previsiblemente puede desembocar en la muerte de un ser humano y, por tal razón, el autor del delito es responsable de todas las consecuencias naturales y probables de ese acto que inició. Pueblo v. Calderón Laureano, supra, pág. 578. Un reducido número de jurisdicciones ha adoptado esta teoría. Véanse: en Florida, State v. Wright, 379 So. 2d 96 (1979); en Oklahoma, Johnson v. State, 386 P.2d 336 (1963); en Illinois, People v. Hickman, 319 N.E.2d 511 (1974); en Missouri, State v. Moore, 580 S.W.2d 747 (1979); State v. Baker, 607 S.W.2d 153 (1980).
*135En Pueblo v. Calderón Laureano, supra, limitando ex-presamente el análisis a sus hechos particulares, muerte de un tercero inocente a manos de la Policía, optamos por adop-tar la teoría de la causa próxima, ya que entendíamos que para los hechos particulares del caso era el enfoque más ra-zonable. Allí, los asaltantes se enfrascaron en varios inter-cambios de disparos con la Policía dentro y fuera del supermercado asaltado, estando presentes empleados y clientes del mismo. Todos los asaltantes estaban armados.
La comisión del delito grave desencadenó una serie de eventos (varios tiroteos con la Policía) que causaron la muerte de un ser humano. Esta serie de eventos denotaban un gran menosprecio por la vida humana y era altamente previsible que alguien resultara herido como consecuencia de los mismos. Procedía, bajo esas circunstancias, imponerle al acusado la responsabilidad penal por la muerte del tercero inocente causada como resultado de sus actuaciones. Así, pues, sostuvimos que:
... el Art. 83 del Código Penal, según interpretado por nues-tra jurisprudencia, nos une definitivamente a las jurisdic-ciones que aplican el rigor del asesinato estatutario a muertes sobrevenidas como consecuencia del acto delictivo, aunque éstas no hayan sido causadas por vía directa y particular del delincuente. Hoy reafirmamos esa interpretación no sjqlo con ánimo de mantener certeza y dirección en nuestra jurispru-dencia, sino porque, en verdad, no nos corresponde alterar el juicio legislativo dirigido, como hemos visto, a la disuación de delitos que, como el robo, rebasan de ordinario su acrecentado contenido perjudicial y degeneran en la irreparable pérdida de vidas inocentes. (Énfasis suplido.) Pueblo v. Calderón Laureano, supra, pág. 580.
No obstante, en el caso ante nos la situación es clara-mente distinguible. No se trata ya de la muerte de un tercero inocente, sino de la muerte de un coautor del delito, provo-cada por sus propias actuaciones delictivas. Bajo estas cir-*136cunstancias, ¿procede la convicción del apelante.bajo la doc-trina de asesinato estatutario? Resolvemos que no.(2)
En primer lugar, hemos de reconocer que la mayoría de las jurisdicciones en E.U., de donde proviene la doctrina de asesinato estatutario, han optado por limitar el alcance de la misma bajo el fundamento de que dicha doctrina crea una ficción legal, esto es, le imputa al autor del delito grave la malicia premeditada, el mens rea que requiere el asesinato en primer grado, aun cuando la misma no existe expresamente, sino que se infiere de la mera comisión del delito grave. Así, por ejemplo, en State v. Doucette, 470 A.2d 676, 681 (1983), el Tribunal Supremo de Vermont señaló que:
The rationale for the felony murder rule, according to La-Fave and Scott, is that the defendant is a “bad person” because he or she is committing a felony, so society should not concern itself with the fact that the result accomplished (a death) may have been very different from the result the person actually intended. W. LaFave & A. Scott, supra, at 660. This rationale, however, violates one of the criminal law’s most basic principles: a person is not criminally liable for causing a bad result if he or she did not have some culpable mental state with respect to that result....
The common law felony murder doctrine violates this basic principle by holding liable for murder a person whose felonious act results in a homicide, regardless of whether that homicide occurred intentionally, recklessly, negligently, or accidentally. Aaron, supra, 409 Mich, at 708-09, 299 N.W.2d at 317. The felony murder rule ‘“erodes the relation between criminal liability and moral culpability,’” Id. at 708, 299 N.W.2d at 317 (quoting People v. Washington, 62 Cal. 2d 777, *137783, 402 P.2d 130, 134, 44 Cal. Rptr. 442, 446 (1965)), and therefore does not accord with the principles underlying our modern criminal justice system.(3) (Citas omitidas.)
Fue con el fin de limitar la severidad que la aplicación de la doctrina acarrea, que la mayoría de las jurisdicciones adoptaron la teoría de la agencia. Así, sólo aquellas muertes causadas directamente por el autor del delito o su cómplice pueden imputársele a éste bajo la doctrina de asesinato esta-tutario.
No obstante, en esta jurisdicción optamos por no limitar la doctrina de asesinato estatutario únicamente a muertes causadas directamente por el autor del delito o su cómplice, sino que optamos por adoptar la teoría de la causa próxima por ser ésta más inclusiva, que “‘mejor cumple con las necesidades del Puerto Rico de hoy’”. Pueblo v. Calderón Laureano, supra, pág. 579, citando de Pueblo v. Batista Montañez, 113 D.P.R. 307, 313 (1982). Reiteramos dicha doctrina.
Es de todos conocida la alta incidencia criminal que azota nuestra isla. Esto, sumado a los altos riesgos que usualmente involucra la comisión de delitos tales como los comprendidos en el asesinato estatutario, nos lleva a interpretar con mayor rigor las disposiciones del asesinato estatutario, de modo que pueda imponérsele responsabilidad por la muerte a quien realmente la tiene, independientemente de que la misma no haya sido causada directamente por el imputado o querida por éste.
Esto no implica que toda muerte ocurrida durante la comisión de un delito grave sea imputable al autor del delito. Para imputarle una muerte al autor del delito grave debe *138existir una relación de causa y efecto entre el acto delictivo y la muerte ocasionada.
Es norma generalmente reconocida que para que un daño o resultado delictivo pueda imputarse a una persona es necesa-rio que el mismo haya ocurrido como consecuencia de su ac-ción u omisión, o sea, que haya una relación de causa y efecto entre el acto y el daño. Pueblo v. Lucret Quiñones, supra, pág. 741.
En torno a la causalidad, en Pueblo v. Lucret Quiñones,(4) supra, pág. 741, expresamos que:
La causalidad, como se ha dicho en Italia, es “una salvaguarda del ciudadano ... contra toda extensión arbitraria de la norma penal”. Corte Italiana de Casación, sec. 1,23 de enero de 1966. Silving, por su parte, nos dice que “es un standard [medida] de limitación de responsabilidad, que opera proporcionando un principio de selección entre varias personas cuya intención y conducta se dirigen hacia un resultado dado cuando tal re-sultado se produce en los hechos, principio que permite elegir a una de esas personas como objeto de la sanción. La razón para seleccionar como tal objeto al imputado que ‘causó’ el resultado es que su conexión con este último es más estrecha que la de los otros, aunque la intención de éstos puede haber sido más intensa que la de aquél y su conducta quizás, exter-namente más directa”. H. Silving, Elementos Constitutivos del Delito, Ed. U.P.R., 1977, págs. 97-98. Véanse además, P.K. Ryu, Causation in Criminal Law, 106 U. Pa. L. Rev. 773, 797-798 (1958); F. Díaz Palos, La causalidad material en el delito, Barcelona, Ed. Bosch, 1953; R. Maurach, Tratado de Derecho Penal, Barcelona, Ed. Ariel[,] 1962, págs. 220-247.
En el caso ante nos, aun cuando el apelante participó en la comisión de un delito grave, sus actuaciones no fueron la causa próxima de la muerte ocasionada.
*139Entendemos que para imponer responsabilidad bajo la teoría de la causa próxima es necesario que el acusado o los participantes en el delito, aun cuando se hayan abstenido de matar por mano propia, hayan puesto en marcha, al cometer uno de los delitos comprendidos en la ley, una sucesión de eventos que previsiblemente conduzcan a la muerte de un ser humano. Pueblo v. Calderón Laureano, supra, pág. 578. El aquí apelante én ningún momento puso en marcha dicha sucesión de eventos. Al verse confrontado por la Policía, el apelante se limitó a soltar la bolsa que contenía el dinero robado y a huir del lugar del robo. Fue el propio coautor Mateo Ortiz quien, en una sucesión de eventos independientes y luego de haber concluido la comisión del robo, provocó su propia muerte. Estos eventos tenían una conexión más estrecha con la muerte ocasionada que la mera participación y responsabilidad por el robo por parte del apelante.(5)
El imputarle al apelante Rivera Torres la muerte de su coautor, provocada únicamente por las actuaciones de este último, sería extender la aplicación de la doctrina a una situación más allá de la considerada en Pueblo v. Calderón Laureano, supra, ya que entendemos que la doctrina de asesinato estatutario, según expresada en el Art. 83 del Código Penal, supra, e interpretada en Pueblo v. Calderón Laureano, supra, sólo comprende aquellas situaciones en que el propio autor del delito o su cómplice ocasionan una muerte o, aun cuando los autores del delito no ocasionan la muerte directamente, sí ponen en marcha una sucesión de eventos que ocasionan la muerte de la víctima del delito o de un tercero inocente.
*140Se revocará la sentencia en el caso de asesinato y se ab-solverá al apelante.
H — i J — I HH
Al considerar el error de que no procedían las sentencias con circunstancias agravantes, debemos tener en cuenta las circunstancias que tuvo ante sí el juez sentenciador y el re-sultado a que hemos llegado en cuanto a la convicción por el delito de asesinato. Eliminada ésta, tenemos ante nos la forma y manera en que el apelante cometió el robo. Como señaló el fiscal, fue un delito de violencia. El apelante, aun-que no estaba armado, participó activamente en la comisión del delito. Una vez consumado, logró escapar del sitio de los hechos.
En Pueblo v. Pérez Zayas, 116 D.P.R. 197, 201 (1985), seguimos la regla básica y uniforme de que “formalmente no intervenimos en el ejercicio de la discreción del juez de instancia en la imposición de la pena”. Ello debido a que debemos respetar la amplia rectitud decisoria del foro de instancia.
Resolvemos que en este caso las circunstancias no ameri-tan que intervengamos con la determinación de instancia de imponer las penas con circunstancias agravantes. Pueblo v. Castro Muñiz, 118 D.P.R. 625 (1987). Tampoco hay funda-mento para variar su criterio de que las sentencias deberán cumplirse en forma consecutiva.
IV
Estamos de acuerdo con el Procurador General en que la pena impuesta por infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, debe modificarse. El Art. 38 de esta ley, según enmendado por la Ley Núm. 110 de 4 de junio de 1980 (25 L.P.R.A. see. 448), establece que toda per*141sona convicta por violación al Art. 6 de la misma, supra, será castigada de la manera siguiente:
(c) Con pena de reclusión por un término fijo de cuatro (4) años cuando el arma se use en la comisión o en ocasión de cualesquiera de los delitos graves especificados en la see. 427 de este título. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes podrá ser reducida hasta un mínimo de tres (3) años.(6)
Procede, pues, modificar la sentencia por infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, a cinco (5) años.

Se dictará sentencia de conformidad con lo aquí re-suelto.

El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se unen el Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón.

 El pliego acusatorio dice así:
“Allá para el día 31 de julio de 1985 y en Río Piedras, Puerto Rico, que forma parte del Tribunal Superior de Puerto Rico, Sala de San Juan, Puerto Rico, allí y entonces, el referido acusado Juan Rivera Torres, ilegal, voluntaria y criminal-mente, con alevosía, malicia premeditada y deliberación, y con el propósito deci-dido y firme de matar, dió muerte al ser humano Eduardo Mateo Ortiz, consistente en que al perpetrar el delito de robo, y originándose un tiroteo, el aquí acusado hizo varios disparos a la Policía originándose un tiroteo, siendo al-canzado el referido Eduardo Mateo Ortiz con un proyectil en la frente que le ocasionó herida, a consecuencia directa de cuya [sic] herida murió.”


 En Pueblo v. Calderón Laureano, 113 D.P.R. 574, 576 (1982), apunta-lamos que:
“El problema se suscita en circunstancias muy diversas. Un caso donde la aplicación del asesinato estatutario ha sido rechazada muchas veces, es aquel en que se acusa a un coautor por la muerte de un cómplice a manos de la Policía o de la víctima.” (Énfasis suplido.)


 Véase, en el ámbito local, el comentario en L.F. González Correa, Análi-sis crítico de la doctrina del “felony-murder", 27 Rev. Jur. U.P.R. 383 (1957).


 En Pueblo v. Lucret Quiñones, 111 D.P.R. 716, 729 (1981), al analizar el historial de la doctrina señalamos que:
“La Regla al presente no es favorecida por los tribunales y sólo la aplican cuando la ley lo requiere y en esas instancias lo hacen con renuencia. Siempre que las circunstancias lo permiten moderan su aplicación.” (Cita omitida.)


 Los hechos en este caso y el de Pueblo v. Lucret Quiñones, supra, son distinguibles. Véase, además, para un caso en que el coautor resulta responsable, a Pueblo v. Jiménez Hernández, 116 D.P.R. 632 (1985).


 El delito de robo está incluido en 25 L.P.R.A. see. 427.